Exhibit 10.1

LOGO [g34794img1.jpg]

August 31, 2007

Mr. Edward L. Kaplan

25 Lakewood Place

Highland Park, IL 60035

Dear Ed:

The purpose of this letter is to confirm the terms by which you will be engaged
by Zebra Technologies Corporation (the “Company”) as a consultant following your
retirement as its Chief Executive Officer (“CEO”). The key terms of your
engagement are as follows:

1.    Start Date:  Your retirement as CEO shall be effective on the first day of
employment of the Company’s new CEO, and your consulting engagement under this
letter shall start immediately thereafter (the “Effective Date”). You will also
resign as Chairman of the Company’s Board of Directors (the “Board”) on the
Effective Date and from all other positions you hold with the Company, except
that you shall continue to serve as a member of the Board on the terms described
herein.

2.    Services:  You agree to provide transition, consulting and other related
services to the Company’s new CEO. In this regard, you agree to serve as a
sounding board for the new CEO with respect to important Company decisions and
to provide the new CEO with consulting advice and services related to your
extensive industry experience, your unique knowledge of the Company and its
contacts and such other services as may be mutually agreed upon by you and the
new CEO and which are consistent with your position as former CEO and Chairman
of the Board. You further agree to assist in providing an effective transition
of the CEO responsibilities. You acknowledge and agree that such transition
services may require you to spend as much time as practical with the new CEO
until October 20, 2007, and you agree to make yourself reasonably available
during such time as requested by the new CEO. You and the new CEO agree to
develop a mutually acceptable work schedule during the term of your consulting
engagement. You shall diligently and competently perform the services requested
hereunder and use reasonable efforts in connection with the performance of such
services. Subsequent to October 20, 2007, and until the end of the consulting
period, you shall not be expected to provide more than an average of 10 hours
per week of consulting services. Subject to Section 7 hereof, the period of the
consulting service shall end on the earliest to occur of (i) May 31, 2009,
(ii) a Change in Control (as defined below), and (iii) the hiring of a CEO
subsequent to Mr. Anders Gustafsson.



--------------------------------------------------------------------------------

Mr. Edward L. Kaplan

August 31, 2007

Page     2

 

3.    Compensation:

 

 

a.

As compensation for your consulting services, the Company will pay you the
following amounts on (or within 10 days following) the dates set forth below:

 

Payment Date

   Consulting Fee

Effective Date

  

$150,000

December 1, 2007

  

$150,000

March 1, 2008

  

$150,000

June 1, 2008

  

$112,500

September 1, 2008

  

$112,500

December 1, 2008

  

$112,500

March 1, 2009

  

$112,500

June 1, 2009

  

$87,500

September 1, 2009

  

$87,500

December 1, 2009

  

$87,500

March 1, 2010

  

$87,500

June 1, 2010

  

$62,500

September 1, 2010

  

$62,500

December 1, 2010

  

$62,500

March 1, 2011

  

$62,500

Notwithstanding the foregoing, upon the occurrence of a Change in Control prior
to March 1, 2011, all amounts due hereunder shall accelerate and be paid upon
the consummation of such Change in Control.

 

 

b.

The Company will reimburse you for reasonable and necessary business expenses
incurred in the course of performing services hereunder, subject to approval of
such expenses by the Company’s new CEO. Any reimbursement payable pursuant to
this Section 3.b. shall be paid as soon as administratively feasible upon your
request, but in all cases, such reimbursement shall be paid no later than
March 15 of the year following the year in which the expense is incurred.

 

 

c.

As a member of the Board of Directors, you and your spouse shall continue to be
eligible to participate in the Company’s group health plan (medical and dental)
on the terms and conditions set forth in the plan as may be amended from time to
time; provided that the Company shall bear the entire premium cost for such
coverage.



--------------------------------------------------------------------------------

Mr. Edward L. Kaplan

August 31, 2007

Page     3

 

 

d.

You will be permitted to retain the desktop computer, two laptop computers,
related peripheral hardware, and the associated software on all such computers,
as well as the furniture and other memorabilia in your office.

4.    Administrative Support:  The Company agrees that it will provide you with
appropriate office space and administrative support while you are performing
services for the Company at the Company’s location. In addition, during the
first year of your consulting engagement, the Company agrees to provide you with
technical support in the set up of the Company-provided computers at your new
offices in Northbrook, Illinois. During the term of your consulting engagement,
the Company’s help desk shall be available to provide reasonable technical
assistance to you as reasonably requested with respect to such computers. The
Company further agrees to maintain your Company e-mail address during the term
of your consulting engagement.

5.    Stock Options:  The stock option previously granted to you on March 23,
2005 (the “Option Agreement”) will be fully vested on the day after the
Effective Date. In addition, the Company will extend the exercise date under
such Option Agreement to March 22, 2015, which is the latest date the Option
Agreement would otherwise have expired under its original terms had you
continued to be employed by the Company. The Company agrees to prepare and
execute an amendment to the Option Agreement to give effect to the foregoing.
The amendment to the Option Agreement is intended to comply with the
requirements of Treasury Regulation Section 1.409A-1(b)(5)(v)(C)(1) so as not to
constitute an extension of the option which would subject you to any interest or
tax penalties under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); provided, however, that the Company shall not be
responsible for any such interest and tax penalties.

6.    Board Membership:  You will continue to serve as a member of the Board
until the expiration of your current term (2008). You will not be considered an
independent director and will therefore not serve on any Board committees and
you will not be paid any Board fees. Notwithstanding the foregoing, the terms of
this letter shall not preclude you from resigning your Board position at anytime
prior to the expiration of the current term. So long as you are a member of the
Board, you will be provided access to the Company’s computer systems and
management reports to the same extent as provided to other non-employee Board
members.

7.    Term and Termination:  The term of your engagement hereunder shall
commence on the Effective Date and shall expire on May 31, 2009, or, if earlier,
upon your death. Notwithstanding the foregoing, the Company may terminate your
engagement hereunder at any time for cause. For purposes of this letter
agreement, you will be considered terminated for “cause” if your services are
terminated after (i) you have committed any felony or a crime involving fraud,
theft, misappropriation, dishonesty or embezzlement; or (ii) you have committed
an intentional act or acts that, in the opinion of a super-majority of 75%
(seventy-five percent) of

 



--------------------------------------------------------------------------------

Mr. Edward L. Kaplan

August 31, 2007

Page     4

 

the board of directors of the Company, materially impair the goodwill or
business of the Company or cause material damage to its property, goodwill or
business.

8.    Protective Covenant:  You shall continue to be bound by the restrictive
covenants set forth in your Option Agreement; provided that the restrictions set
forth in Paragraph 10(d) in your Option Agreement shall continue to apply until
the later of May 31, 2010 or the date on which you exercise all remaining
options granted pursuant to the Option Agreement.

9.    Relationship:  It is the intention of the parties that you are to be an
independent contractor and not an employee of the Company and nothing in this
letter shall be construed to create an employment relationship between you and
the Company following your retirement as CEO. As an independent contractor, you
shall not, except as otherwise provided in paragraph 3.c. hereof, participate in
any employee benefit plan or program or be subject to any employment rules,
regulations or policies of the Company. You shall have exclusive control of the
method of performance of your duties hereunder and shall independently manage
and control your activities subject only to the terms of this letter agreement.
You recognize, acknowledge and agree that, as an independent contractor, all
income paid to you under this letter agreement shall constitute income from
self-employment and you shall be required to pay self-employment taxes pursuant
to Section 1401 of the Code. You recognize, acknowledge and agree that because
of your status as an independent contractor, the Company, its officers,
directors, and employees shall have no obligation or liability whatsoever to
you, your heirs, administrators, assigns, or creditors for workers’
compensation, federal and state payroll taxes, unemployment compensation,
minimum wages, Social Security assessments or similar charges, taxes or
liabilities applicable to an employment relationship.

10.    Future Cooperation:  In connection with any and all claims, disputes,
negotiations, investigation, lawsuits or administrative proceedings involving
the Company, you agree to make yourself available, upon reasonable notice from
the Company, and without the necessity of subpoena, to provide information or
documents, provide declarations or statements to the Company, meet with
attorneys or other representatives of the Company, prepare for and give
depositions or testimony, and/or otherwise cooperate in the investigation,
defense or prosecution of any or all such matters. Separate from any
compensation provided pursuant to Section 3 hereof, the Company agrees that if
the provision of such services is more than minimal in nature, it shall promptly
compensate you at the rate of $500 per hour, and will reimburse you for your
reasonable out of pocket expenses. Any reimbursement payable pursuant to this
Section 10 shall be paid as soon as administratively feasible upon your request,
but in all cases, such reimbursement shall be paid no later than March 15 of the
year following the year in which the expense is incurred. Notwithstanding
anything in this agreement to the contrary, you and the Company agree that the
obligations imposed upon you under this Section 10 shall survive the termination
of your consultancy.

 



--------------------------------------------------------------------------------

Mr. Edward L. Kaplan

August 31, 2007

Page     5

 

11.    Legal Fees:  The Company agrees to reimburse your reasonable legal and
accounting fees incurred in the review and negotiation of this letter agreement,
in an amount not to exceed $10,000 in the aggregate. Any reimbursement payable
pursuant to this Section 10 shall be paid as soon as administratively feasible
upon your request, but in all cases, such reimbursement shall be paid no later
than March 15 of the year following the year in which the expense is incurred.

12.    No Other Understandings:  This letter sets forth our entire agreement and
understanding and supersedes any and all other agreements, either oral or in
writing, between the Company, any of its shareholders, members, and/or
principals and you related to the subject matter addressed herein. No change to
this letter will be valid unless in writing and signed by the Company and you.

13.    Governing Law:  This offer letter will be governed by and construed in
accordance with the internal laws of the State of Illinois.

14.    Change in Control:  For purposes of this agreement, the term “Change in
Control” shall have the following meaning:

a. A Change in the Ownership of the Company. A change in ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a Group (as defined below), acquires ownership of stock of the Company
that, together with stock held by such person or Group, constitutes more than
50% of the total fair market value or total voting power of the stock of the
Company; provided, however, that, if any one person, or more than one person
acting as a Group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company;

b. A Change in the Effective Control of the Company. A change in the effective
control of the Company occurs on the date that any one person, or more than one
person acting as a Group (as defined below), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of the Company; or

c. A Change in the Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets occurs
on the date that any one person, or more than one person acting as a Group (as
defined below), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total Gross Fair Market Value (as defined below) equal
to or more than 40% of the total Gross Fair Market Value of all of the assets of
the Company immediately prior to

 



--------------------------------------------------------------------------------

Mr. Edward L. Kaplan

August 31, 2007

Page     6

 

such acquisition or acquisitions; provided, however, that, a transfer of assets
by the Company is not treated as a change in the ownership of such assets if the
assets are transferred to:

i.    a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

ii.    an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

iii.    a person, or more than one person acting as a Group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

iv.    an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause iii of this
paragraph 15.c.

For purposes of this Section 15, “Gross Fair Market Value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For purposes of this Section 15, “Group” shall have the meaning ascribed to such
term in Treas. Reg. Sections 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C), as
applicable.

For all purposes of this Section 15, stock ownership is determined under Code
Section 409A.

Please confirm your acceptance of our offer by signing on the space provided
below and returning this letter to the Company by the close of business on
August 31, 2007.

 

ZEBRA TECHNOLOGIES CORPORATION

By:

 

/s/  Charles R. Whitchurch

 

      Charles R. Whitchurch, CFO

 

Accepted this 31st day of August, 2007

/s/  Edward L. Kaplan

      Edward L. Kaplan

 